Name: Commission Regulation (EEC) No 318/82 of 10 February 1982 fixing, for certain products processed from fruit and vegetables, the export refunds provided for in Article 6 of Regulation (EEC) No 516/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 39/14 Official Journal of the European Communities 11 . 2. 82 COMMISSION REGULATION (EEC) No 318/82 of 10 February 1982 fixing, for certain products processed from fruit and vegetables, the export refunds provided for in Article 6 of Regulation (EEC) No 516/77 ruling prices which are most favourable from the point of view of exportation ; whereas when prices in inter ­ national trade are being determined account is to be taken of the prices referred to in paragraph 2 of the said Article ; Whereas orange juice and stalked and stoned cherries preserved in a sulphurous solution and certain grilled hazelnuts are economically important products to which no sugar has been added ; whereas, in order to enable export of hard cherries preserved by sugar, the refund provided for in Article 6 of Regulation (EEC) No 516/77 should also be applied ; Whereas it follows from applying these rules and criteria to the present situation on the market, and in particular to prices within the Community and on the world market for products processed from fruit and vegetables, that the refund should be fixed as indicated below ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1 1 18/81 (2), and in particular the third subparagraph of Article 6 (2) thereof, Whereas Article 6 of Regulation (EEC) No 516/77 provides that, where required in order to permit the exportation on the basis of prices ruling in interna ­ tional trade of economically important products not containing added sugar being products listed in Article 1 , the difference between the aforesaid prices and Community prices may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 519/77 of 14 March 1977 laying down general rules for granting export refunds on products processed from fruit and vegetables and criteria for fixing the amount of such refunds (3) provides that refunds are to be fixed taking into account the existing situation and future trends with regard, on the one hand, to prices and availabilities on the Community market of products processed from fruit and vegetables and, on the other hand, to prices ruling in international trade ; whereas account also has to be taken of the costs referred to in (b) of the said Article and of the economic aspect of the proposed exports ; Whereas Article 3 of Regulation (EEC) No 519/77 provides that when prices on the Community market are being determined account shall be taken of the HAS ADOPTED THIS REGULATION : Article 1 The export refunds provided for in Article 6 of Regu ­ lation (EEC) No 516/77 shall be as specified in the Annex hereto. Article 2 This Regulation shall enter into force on 1 1 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p. 1 . O OJ No L 118, 30 . 4. 1981 , p . 10 . O OJ No L 73, 21 . 3 . 1977, p. 24. 11 . 2. 82 Official Journal of the European Communities No L 39/15 ANNEX to the Commission Regulation of 10 February 1982 fixing, for certain products processed from fruit and vegetables, the export refunds provided for in Article 6 of Regulation (EEC) No 516/77 CCT heading No Description Amount in ECU / 100 kg of product (including immediate packings) ex 08.11 E Stalked and stoned cherries preserved in a sulphurous solu ­ tion 12-09 (') ex 20.04 Cherries preserved by sugar (drained, glacÃ © or crystallized) 30-22 (') ex 20.06 A Common hazelnuts, fruit of Corylus avellana, with the exception of mixtures 30-00 (2) ex 20.07 Pure orange juice, with no other substances added :  Not concentrated (between 10 and 12 degrees Brix value) 2-10  Concentrated :  Per unit of concentration (1 1 degrees Brix value) 2-10 (') For exports to all third countries, with the exception of North America. (2) For exports for which customs export formalities have been completed, or which have been placed under the system provided for in Article 5 of Regulation (EEC) No 565/80, on or after 1 September 1982, the amount is fixed at 14-51 ECU/100 kg net for common hazelnuts, fruit of Corylus avellana, with the exception of mixtures .